Order entered January 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00788-CV

         IN THE INTEREST OF L.A.M. AND L.A.M., CHILDREN

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-20368

                                    ORDER

      Before the Court is the January 13, 2022 second request of Court Reporter

LaToya Young-Martinez for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to January 20, 2022. We caution Ms.

Young-Martinez that further requests will be disfavored.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE